Citation Nr: 0939638	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  01-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The Veteran served on active duty from March 1982 to June 
1982 and from January 1983 to December 1988; he served 
thereafter in the Air Force Reserves (USAFR), and apparently 
had a period of Special ADS (special active duty) in March 
1994 during which the Veteran sustained injury in a motor 
vehicle accident.  The Veteran had additional MPA (Military 
Personnel Authorization) days and special ADS (active duty 
service) during periods from April 1994 through November 
1994.  The Veteran's USAFR service, and any periods during 
which he may have been assigned to active duty, have not been 
verified.  The Veteran was medically discharged from the 
USAFR in June 1995.   

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO) which denied a request to reopen a claim 
for service connection for a back disorder In August 2003, 
the Board reopened the claim of entitlement to service 
connection for a back disorder and Remanded the reopened 
claim to be further developed.  In January 2006 and in 
September 2006, the Board again Remanded the claim.  
Unfortunately, the claim must again be Remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As the Veteran's representative noted in the September 2009 
Informal Hearing Presentation, the Board's Remands have 
directed development of medical opinion as to the etiology 
and onset of a "back disorder."  The Board agrees with the 
representative's contention that additional medical opinion 
is required.  

Initially, when the Veteran sought service connection for a 
back disorder, the record disclosed that the Veteran's 
military service ended in 1988.  The Veteran was granted 
service connection for a cervical spine disorder incurred 
during his period of service that ended in 1988.  After the 
Veteran submitted the January 1995 claim for service 
connection for injury manifested by muscle spasm at T12-L1, 
the VA examiner opined that the injury sustained in 1994 was 
unrelated to the Veteran's active service, which ended in 
1988.  

However, the Veteran then established that he was in some 
type of military status in March 1994, and he was treated at 
a military facility, Howard Air Force Base, Panama, for 
injury reported as having been incurred in a motor vehicle 
accident during the March 1994 orders.  A medical opinion 
which considered the Veteran's March 1994 motor vehicle 
accident as having incurred during military service was 
rendered in February 2006.  

However, after that opinion was rendered, in April 2006, the 
Veteran identified numerous additional relevant clinical 
records.  The Veteran is entitled to an opinion which 
considers all of the relevant clinical records and which are 
based on an accurate summary for the examiner of the 
Veteran's periods of active and inactive duty is required.  
The medical opinion must also consider all possible theories 
of service connection, including secondary service connection 
and aggravation.  38 C.F.R. § 3.310 (disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected); Allen v. 
Brown, 7 Vet. App. 439 (1995) (secondary service connection 
on the basis of aggravation is permitted). 

No records have been obtained from the Veteran's reserve unit 
or other official source, but the Veteran has provided an AF 
Form 938, Request for Active Duty Training/Active Duty Tour, 
which reflects that the Veteran had orders to report on March 
9, 1994, for Special ADS, with the orders ending on March 30, 
1994.  The Veteran has provided additional orders, with 
separate AF Form 938s, for several periods through November 
1994.  Further clarification of the Veteran's service while 
enlisted in the Air Force Reserve prior to his medical 
discharge in June 1995 is required so that accurate 
directions may be provided to the examiner who is requested 
to render the required medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's reserve service personnel 
records, including records which would show 
order to active duty during reserve 
enlistment, and any clinical records of 
medical examinations, evaluations, and 
treatment rendered to the Veteran at military 
facilities during his reserve enlistment which 
are not already associated with the service 
treatment records, including the medical 
evaluation conducted prior to his medical 
discharge from the USAFR in June 1995, should 
be requested from the Air Reserve Personnel 
Center, HQ ARPC/DPSCA/B, 6760 E. Irvington 
Place, Suite 4600, Denver, CO 80280-4600.  

A copy of the DD Form 256AF, which the 
Veteran's December 1995 discharge states will 
be issued, must be obtained.

If the Air Reserve Personnel Center is unable 
to locate personnel or clinical records for 
the Veteran, the Center should be asked to 
identify the location to which the records 
have been retired.

2.  The Veteran should be afforded an 
opportunity to identify any additional non-VA 
treatment records relevant to treatment of a 
back disorder since April 2004, the date on 
which he last identified relevant non-VA 
clinical records.  

3.  VA clinical records from January 2007 to 
the present should be obtained.  All records 
of the Veteran's pain clinic treatment

4.  The RO should summarize the Veteran's 
periods of active duty, including any periods 
of military service which may be considered 
active duty while the Veteran was enlisted in 
USAFR, if official documents obtained do not 
include documents which clearly reflect each 
of these periods.  This summary of the 
Veteran's active service periods, or copies of 
the official documents reflecting each period 
of active service and other verified service, 
should be provided to each examiner who 
conducts a VA examination.

The RO should also prepare a complete list of 
the Veteran's service-connected disabilities, 
to include notation of the cervical spine 
disability for which service connection has 
been granted.  This list must be provided to 
each examiner who conducts a VA examination.

5.  The Veteran should be afforded VA 
examination of the spine.  The claims folder 
should be made available to the examiner for 
review before the examination.  The examiner 
should review the service medical records, 
records of clinical care rendered during any 
period of performance of reserve service or 
ordered active duty during a period of reserve 
enlistment, post-service medical records, the 
Veteran's statements, and relevant evidence of 
record, including all records pertaining to 
radiologic examination of the spine.  
Discussion of the review of the record should 
include, at a minimum, discussion of the March 
30, 1994 treatment record from Howard Air 
Force Base, Panama (vol. I of the claims 
files), reserve service clinical records 
(service treatment records envelope), post-
service records (including private treatment 
records dated in 1995 and 1996 in Spanish, 
with translations, vols. II & IV), May 2004 VA 
medical opinion (vol. III), February 2006 VA 
medical opinion (vol. IV), and pain clinic 
records (vols. IV, V primarily).  Review all 
records obtained during the course of this 
Remand.  If diagnostic testing is necessary, 
such testing should be conducted.  Then, the 
examiner should address the following 
questions: 

a) Assign a diagnosis for each current 
disorder of the back or spine (excluding 
service-connected cervical spine disability). 
(b) For each diagnosed disorder of the spine 
or back, state when the disorder first had its 
onset, and describe the probable etiology of 
the disorder.  Then, provide the following 
opinions: 
	(i) Is it at least as likely as not 
(i.e., probability of 50 percent, or greater) 
that the Veteran has a current back disorder 
(excluding the cervical spine) which was first 
manifested during a period of active service, 
with chronic and continuous symptoms since the 
Veteran's service discharge?  Please be 
specific in the identification of all relevant 
time periods.   	(ii) Is it at least as 
likely as not (i.e., probability of 50 
percent, or greater) that the Veteran has a 
current back disorder (excluding the cervical 
spine) which is a result of any period of the 
Veteran's active service or the result of any 
disease or injury incurred during a period of 
inactive service (active duty for training, 
annual training, inactive duty for training)?   
	(iii) Is it at least as likely as not 
(i.e., probability of 50 percent, or greater) 
that the Veteran has a current disorder which 
is secondary to or aggravated by any service-
connected disability? 
	
The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.



6.  When all directed development has been 
conducted, readjudication should be completed.  
If such action does not resolve the appeal, a 
supplemental statement of the case should be 
issued to the appellant and her 
representative.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


